Citation Nr: 1737888	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-30 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The claim was previously before the Board and was remanded for further development in July 2015.  On remand, a November 2015 rating decision granted service connection for posttraumatic stress disorder.  Accordingly, only the claim listed on the first page of this decision remains in appellate status. 


FINDING OF FACT

The Veteran's hypertension did not manifest during service or within one year of service separation and is not otherwise related to active service, to include as due to herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a March 2010 letter.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in May 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in July 2015 to obtain outstanding VA medical records, outstanding private medical records, and afford the Veteran a VA examination for his claimed hypertension.  On remand, VA medical records were obtained.  Additionally, the Veteran was provided a VA examination in October 2015.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that in the April 2017 Informal Hearing presentation, the Veteran's representative asserted that the October 2015 examination was inadequate.  The October 2015 examination was supported by the other evidence of record, discussed clinical findings following a clinical examination, considered the Veteran's reported history and medical records, considered medical literature, and provided an opinion on etiology supported by rationale.  The Board finds that the examination is, therefore, adequate and remand is not warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As such, the Board will proceed with appellate review of the claim.  

Analysis

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established when the evidence shows that a veteran had a chronic condition in service or during the applicable presumptive period.  38 C.F.R. § 3.303(b) (2016).  Where a Veteran served ninety days or more of active service, certain chronic diseases such as hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, for those listed chronic conditions, a showing of continuity of symptoms affords another route to service connection.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In addition to the general principles governing claims for direct service connection, pertinent VA law further provides that veterans who served on active duty within the actual territorial confines of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  Special consideration of herbicide exposure on a factual basis is also extended to veterans whose duties placed them on or near the perimeters of military bases in Thailand during the Vietnam Era.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H.5.b.  For those veterans exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be presumptively service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Hypertension is not listed as a condition subject to the presumptions in 38 C.F.R. § 3.309(e); however, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  The Board previously resolved doubt in favor of the Veteran in the July 2015 decision and found that the Veteran was exposed to herbicides in service in Thailand.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran has a current diagnosis of hypertension, as confirmed by multiple VA medical records.  However, having carefully reviewed the record, the Board concludes that service connection is not warranted for hypertension.  

The weight of the evidence does not demonstrate that the Veteran's hypertension manifested in service or to a compensable degree within one year of service.  
Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hypertension.  Readings were 104/72 during the June 1968 enlistment examination and 112/70 during the June 1972 separation examination.  In May 1971, the Veteran complained of chest pain after exercise and exertion; his blood pressure was 108/68 and x-rays were negative.  In April 2017, the Veteran also testified that he never went to sick call for hypertension and was diagnosed with hypertension after separation from service.  As such, the evidence does not indicate that hypertension was diagnosed in service.  

Additionally, the record does not indicate that hypertension manifested to a compensable degree within one year after separation from service.  The first documentation of treatment for hypertension occurred in almost 26 years after service.  A January 1998 private treatment record noted that the Veteran was positive for hypertension with a blood pressure reading of 170/110.  Of note, an earlier September 1993 private treatment record observed that the heart was of regular rate and rhythm.  Therefore, presumptive service connection based on chronicity for hypertension is not warranted.  See also 38 C.F.R. §§ 3.307, 3.309(a).  

Further, continuity of symptomatology is not evidenced by the record.  As previously noted, service treatment records are silent for symptoms or hypertensive readings, and as reported by the Veteran and confirmed by post-service records, the diagnosis of hypertension occurred after service.  The Board finds that the Veteran's statements as to continuity of symptoms are outweighed by the contemporaneous records which do not demonstrate continuous symptoms since service.  Thus, continuity of symptomatology is not shown and service connection on this basis is not warranted.  See also 38 C.F.R. §§ 3.303(b). 

The Board further notes that the record does not contain competent or probative evidence which relates hypertension to service.  In October 2015, the Veteran was afforded a VA examination.  The examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by a claimed in-service injury, event or illness.  She noted the previously noted blood pressure readings in service and stated that the record did not show elevated blood pressure readings, a diagnosis, treatment for hypertension, or an incident or condition in service that may have resulted in hypertension.  Additionally, she discussed that current scientific literature does not support the notion of a casual effect between herbicide exposure and the development of hypertension.  The examiner concluded that it is less likely than not that the Veterans hypertension is etiologically related to his period of service, to include herbicide exposure.  

The Board acknowledges that the Veteran and his representative assert that hypertension is related to service, to include exposure to herbicides.  A layperson may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and is competent to report incidents and symptoms in service and symptoms.  In this case, however, the Veteran is not competent to render an opinion as to the cause or etiology of his hypertension because he is not shown to have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In light of the above, the Board thus finds the VA examination report to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Consequently, there is no medical evidence of a nexus linking hypertension to service.  

Based on the above, the preponderance of the evidence is against the claim.  Hypertension did not manifest during service or within one year of separation from active service.  Additionally, hypertension was not incurred in or aggravated by active service, to include as due to herbicide exposure therein.  As such, the Board finds that service connection for hypertension is not warranted and the claim must be denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


